Citation Nr: 1753291	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to compensation for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from December 1981 through November 1985. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In April 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge, at a Travel Board hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board finds the AOJ has not fully complied with VA's statutory duty to assist the Veteran in developing his claim.  Specifically, the Veteran testified that he currently receives continuous treatment for his back and bilateral knee disabilities from VA healthcare providers.  See Hearing Testimony.  In reviewing the evidentiary record, the Board observes that the available medical records are dated only through July 2016.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  As the Veteran has identified relevant outstanding medical records, the Board finds that a remand is required to obtain such evidence. 

Second, the Board notes that the Veteran's VA treatment records make references to his application and appeal for Social Security ("SSA") benefits.  Specifically, during a November 2012 encounter, the Veteran references an application he made for SSA disability benefits which was denied.  See Fort Worth VAMC Records.  During this same encounter, the Veteran expresses his intent to appeal his denial. 

The Board finds that any records associated with the Veteran's application and appeal for SSA disability benefits would be relevant to his claims for entitlement to service connection.  Significantly, the record before the Board contains contrasting statements as to the etiology of the Veteran's back and knee pain.  In statements to his treatment providers the Veteran has at times identified a 2000 workplace accident as the cause of his current symptoms.  See e.g. Medical Records from Harris Chiropractic Clinic.  Elsewhere, the Veteran has identified an in-service motor vehicle accident as the cause of his current symptoms.  See e.g. Fort Worth VAMC Records.  

As the Veteran has applied for SSA disability benefits, due in part, to his inability to work due to back and knee pain, the Board finds that any examinations and medical records submitted with his SSA application would be relevant to his claims of entitlement to service connection for a lumbar spine disability and the bilateral knee disability.  Therefore, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c);  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Third, the Board finds that the medical opinions, dated in October 2010, December 2010, October 2011, and February 2013, are inadequate for ratings purposes.  In reviewing these examinations, and the opinions expressed, the Board observes that the various examiners failed to address or account for the Veteran's reports of multiple in-service treatments for back and bilateral knee pain, and failed to consider the Veteran's reports of continuous post-service symptoms.  No examiners have addressed or considered the medical opinion of the Veteran's treating physician, Dr. M.M., who also treated the Veteran for back and knee pain during active duty service.  See June 2011 Statement from Dr. M.M.  VA examiners must consider and directly address the Veteran's lay statements regarding continuity of symptoms through the years as they relate to his current disabilities.  See e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

The February 2013 medical opinion additionally appears to be based on an inaccurate factual basis, as the examiner opined the Veteran's lumbar spine disability was more likely than not a result of his history of osteomyelitis.  However, there is no evidence, either a lay report or medical diagnosis, which indicates the Veteran was ever diagnosed or treated for osteomyelitis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

The Board greatly regrets the additional delay in resolving the Veteran's claims for entitlement to service connection.  Unfortunately, as discussed above an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the most current and updated version of the Veteran's VA treatment records from the Fort Worth and Dallas VAMCs and associate these records with the Veteran's claims file. 

The AOJ should also contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected cervical and lumbar spine disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should then obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.  

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a new VA orthopedic examination.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(1) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lumbar spine disability had its clinical onset during military service, or is otherwise related to his active duty service?

(2) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right knee disability had its clinical onset during military service, or is otherwise related to his active duty service?

(3) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left knee disability had its clinical onset during military service, or is otherwise related to his active duty service?
   
(4)  Is it at least as likely as not that the Veteran's lumbar spine disability was caused or aggravated by any of the Veteran's service connected disabilities, including the in-service treatment for varicose veins?

(5)  Is it at least as likely as not that the Veteran's left and/or right knee disabilities were caused or aggravated by any of the Veteran's service connected disabilities, including the in-service treatment for varicose veins?
   
Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  the June 2011 medical opinion from Dr. M.M., the Veteran's treating VA physician, who also provided medical care to the Veteran during his active duty service; 

(ii)  the service medical records, including a November 1984 report of a back injury following a motor vehicle accident and a February 1982 notation for a "possible" knee bursitis diagnosis; 

(iii)  medical records from Harris Chiropractic Clinic, including reports and treatment for a workplace injury; and 

(iv) the Veteran's reports of continuous and chronic back and bilateral knee symptoms since his separation from active duty service.  

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.

4.  The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



